Citation Nr: 1109309	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-35 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and Spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970, with service in the Republic of Vietnam from July 1969 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral hearing loss, tinnitus, PTSD, and peripheral neuropathy.

The Board notes that the Veteran originally applied for service connection for posttraumatic stress disorder (PTSD).  However, as the evidence indicates that he has been diagnosed with various depressive disorders, and the Veteran claims to have experienced psychiatric symptomatology since service, the Board finds that the claim should be broadened and reclassified as entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In November 2010 the Veteran and his wife testified before the undersigned at a travel board hearing held at the RO in Nashville, Tennessee.  A transcript has been incorporated into the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Regarding the Veteran's appeal seeking service connection for bilateral hearing loss and tinnitus, the Board observes that the Veteran's hearing was tested in service upon enlistment in 1969 and upon separation in 1970.  The numerical results of both audiograms are of record and indicate some change in hearing acuity.  

In February 2008 the Veteran obtained a VA audiology consultation.  While that consultation found mild to moderate sensorineurial hearing loss, the numerical results of the audiogram were not included in the copies of the consultation included in the record for Board review.  Apparently the Veteran was given another audiogram as part of an April 2008 VA ENT (ear, nose, and throat) consultation; however, the numerical results from that audiogram are also not printed in the reports included in the record.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

The Veteran should be provided a VA audiology examination with an opinion as to whether it is at least as not that his current hearing loss disability is related to noise exposure in service, including service in the Republic of Vietnam as a cargo handler.  As well, the 2008 results of the VA audiograms provided to the Veteran should be printed and included in the record for Board review.

While the Board acknowledges that the Veteran denied having tinnitus in February 2008 and April 2008 VA treatment reports, at hearing before the undersigned the Veteran testified to having tinnitus onset in service and essentially since service.  Therefore, the afforded VA audiology examination should include an opinion regarding the Veteran's reported tinnitus disorder.  

The Veteran asserts that he has an acquired psychiatric disability that is attributable to service.  He characterized his disability as PTSD on his original claim.  The VA treatment reports include a positive depression screening in August 2008, a negative PTSD screening in August 2008, a diagnosis of PTSD and depression dated October 2008, a diagnosis of major depressive disorder and generalized anxiety disorder also in October 2008, followed by a diagnosis of mood disorder, rule out PTSD, in December 2008, in addition to a February 2009 diagnosis of depressive disorder NOS, rule out PTSD.

As the evidence of record is unclear as to whether the Veteran has a current PTSD diagnosis, and contains records indicating a currently diagnosed depressive disorder, the Board finds that the Veteran's claim should be remanded in order to determine if the Veteran has any mental disorder related to service.  See Clemons, 23 Vet. App. at 1.  In order to aid in this determination, the Veteran should be afforded a psychiatric examination to determine the etiology of any current psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79 (noting the need for an examination when the evidence, in part, indicates that a disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability).

As well, the Veteran was not afforded a VA examination regarding his psychiatric disorder, specifically PTSD.  The RO determined that the Veteran did not provide enough information about his claimed stressors to attempt any verification.  However, VA has recently revised the regulations regarding stressor verification.  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran described his stressors as being on "alert," seeing dead bodies, being personally assaulted in his barracks, and hearing the sounds of gunfire and mortar rounds all around him.  See September 2008 and October 2008 statements, February 2009 VA social worker consultation, November 2010 hearing.

Given the relaxation of stressor verification requirements primarily during wartime, the Veteran should be afforded VA examination to determine whether he has a confirmed diagnosis of PTSD and whether the VA examiner finds it is related to the identified stressors.  The VA examiner should specifically address whether any diagnosis of PTSD is due to fear of hostile military activity, and whether the claimed stressors are adequate to support a diagnosis of PTSD, and in fact did lead to the Veteran's PTSD.

As well, the Veteran's claim for service connection for PTSD includes a September 2008 statement describing a personal assault stressor, specifically the Veteran being stabbed in his barracks.  While the Veteran was provided general notice regarding VA's duties to assist in August 2008, that notice pre-dated the Veteran's statement describing a personal assault.  The notice to be issued to the Veteran should include notice of the types of evidence that may substantiate such a claim.  See 38 C.F.R. 
§ 3.304(f)(5)(2010).

Finally, no treatment report of record substantiates a diagnosis or treatment for peripheral neuropathy of the bilateral lower extremities.  It was on that basis that the RO's February 2009 rating decision denied service connection for peripheral neuropathy of the bilateral lower extremities.  During the November 2010 testimony before the undersigned, the Veteran and his wife stated he had sought VA treatment and was diagnosed with peripheral neuropathy within the previous year.  See Transcript, p. 22.  Any VA treatment reports for peripheral neuropathy should be obtained and included in the record.  As the Veteran has confirmed service in the Republic of Vietnam and he has claimed his peripheral neuropathy is due to his in-service exposure to herbicides, he should be provided with an appropriate examination if a diagnosis of peripheral neuropathy is confirmed.   

Accordingly, the claims seeking service connection for bilateral hearing loss, tinnitus, an acquired psychiatric disorder, and peripheral neuropathy of the bilateral lower extremities are REMANDED for the following action:

1.  Obtain all outstanding VA treatment records VAMC Nashville, Tennessee, dated February 2009 to present and associate them with the claims file.  In particular, obtain the numerical audiogram results for the audiology consultation in February 2008 and the ENT consultation in April 2008 and include them in the claims file.

2.  The AMC/RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.  As part of this requirement, the AMC/RO must issue an additional VCAA letter, indicating the information and evidence necessary to substantiate a claim for an acquired psychiatric disorder, to include PTSD based on personal assault.

3.  If obtained VA treatment reports contain a finding of peripheral neuropathy of the bilateral lower extremities, then provide the Veteran with an appropriate examination to determine the severity and etiology of the peripheral neuropathy.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (50 probability or higher) that any current peripheral neuropathy of the bilateral lower extremities is related to service, specifically to the Veteran's service in the Republic of Vietnam.  

4.  The AMC/RO should arrange for the Veteran to undergo a VA audiological examination to ascertain the severity and etiology of his bilateral hearing loss, and to determine whether he had tinnitus and, if so, the etiology of the tinnitus.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (50 probability or higher) that any current bilateral hearing loss disability, and any current tinnitus disability, are related to service, specifically to the acoustic trauma sustained while in service as a cargo handler.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions. 

The examiner is advised that the Veteran is competent to report his history and symptoms of acoustic trauma and hearing loss, and that his reports should be considered in formulating the requested opinion.

5.  The Veteran should be scheduled for a VA PTSD examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD.  The examiner should review the relevant documents in the claims file in conjunction with the examination, examine the Veteran, conduct any tests deemed medically advisable, and render a diagnosis(es) for any current psychiatric disability.  The examiner is asked to provide the following opinions:

a.) As to any current diagnosis of PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and whether the Veteran's PTSD is related to the claimed stressors.  In addition, the examiner should please specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.

b.) As to any psychological diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychological disability is causally or etiologically related to the Veteran's active service.

A complete rationale should be provided for any opinion offered.

6.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

